Citation Nr: 0307303	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  99-09 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1948 to 
October 1953.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
RO.  

In September 2000, the Board remanded the case to the RO for 
additional development of the record.  

The Board notes that the March 1998 rating decision included 
the issue of eligibility to dependents' education assistance 
pursuant to 38 U.S.C.A. Chapter 35.  The RO issued a 
Statement of the Case in May 1998, also including the issue 
of dependents' education assistance.  

However, on the May 1999 VA Form 9, the appellant indicated 
that she was only appealing the issue of service connection 
for cause of the veteran's death.  In light of the favorable 
action taken hereinbelow, this matter is referred to RO for 
appropriate action.  



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran died on February[redacted], 1998 as the result of 
respiratory failure due to an acute myocardial infarction, 
acute renal failure and metastatic pancreatic cancer.  
Congestive heart failure was listed as a significant 
contributing condition.  

3.  The veteran's use of Depakote in treatment of the 
service-connected psychiatric disability is shown as likely 
as not to have played a significant role in the development 
of the veteran's pancreatic cancer and, as such, contributed 
materially or substantially in producing or accelerating his 
death.  



CONCLUSION OF LAW

The service-connected psychiatric disability contributed 
materially or substantially in producing the veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual background

A careful review of the veteran's service medical records 
shows that he received treatment for hemorrhoids, a 
preservice injury to fingers of the left hand, severe 
headaches, tonsillitis and for a neurotic depressive 
reaction, including a related suicide attempt.  

In January 1954, the RO granted the veteran service 
connection for reactive depression and assigned a 50 percent 
rating.  

In February 1955, the veteran underwent a VA examination.  
The veteran had complaints of having had headaches and 
nervousness.  The examiner diagnosed the veteran as having 
psychophysiologic musculoskeletal reaction, manifested by 
tension headaches.   

In a February 1955 decision, the RO reduced the rating for 
the service-connected disability from 50 to 30 percent, 
effective in April 1955.  

In an August 1956 psychiatric examination for insurance 
purposes, the veteran had complaints of having headaches, 
lack of appetite, feelings inferiority, vague feelings of not 
caring about anything and feelings of nothing meaning 
anything to him.  The examiner diagnosed him as having 
moderately severe neurotic depressive reaction with premorbid 
personality, external precipitating factor of trauma and 
stress in the military and a moderately severe resultant 
psychiatric disability.  

In a February 1957 letter, Dr. Livio Olmedo reported that the 
veteran experienced severe attacks of headaches.  He 
diagnosed the veteran as having no organic problems and 
suggested that the veteran be put in an institution  

In a Mental Hygiene Clinic Intake Report, dated in March 
1957, the Assistant Chief of Social Work noted the veteran's 
medical and social history.  

In April 1962, the veteran underwent another VA examination.  
The veteran again had complaints of having headaches and 
depression.  The veteran was diagnosed as having a fairly 
severe depressive reaction and hyperthyroidism, pending 
receipt of a protein-bound iodine test.  

In an April 1962 Social Service Report, the examiner reported 
that the veteran's industrial adjustment was achieved with 
difficulty because of severe headaches and "emotional 
upset," which caused severe discomfort.  

In March 1988, Dr. Andrew M. Nemeth reported that he had been 
treating the veteran for depression.  

In April 1988, the veteran underwent another VA examination.  
The examiner diagnosed the veteran as suffering from major 
depressive disorder in a moderately severe relapse.  

In an April 1988 letter, Dr. Ann Carter reported that she had 
treated the veteran for anxiety and depression, including a 
combination of behavioral techniques and supportive 
psychotherapy.  

In a May 1988 letter, Dr. Nemeth stated that he started the 
veteran on Imipramine and slowly increased the dose.  As a 
result, the veteran's mood improved and the depression and 
anxiety lessened, but he developed a tremor and the 
medication was discontinued.  

In June 1988, the RO assigned a 50 percent rating for the 
service-connected psychiatric disability, effective on March 
11, 1988.  

In an undated letter, Dr. Cecilia Nobel reported that she had 
treated the veteran for depression, isolation and fear of his 
anger or a breakdown.  Dr. Nobel also stated that the veteran 
led a constricted life, controlled by his medications of 
Prozac, Xanax and Halcion.  

In September 1993, the veteran underwent another VA 
examination for complaints of having depression.  The 
examiner diagnosed the veteran as having recurrent major 
depression without psychosis.  

In February 1994, Dr. Nobel again reported that she had been 
treating the veteran for anxiety, depression and fear of 
losing control.  She also stated that the veteran appeared to 
have reached the maximum improvement.  

Likewise, in a November 1994 letter, Dr. Nobel stated that 
the veteran had another emotional breakdown requiring 
hospitalization and the use of phenothiazine.  

Following the December 1994 VA examination, the examiner 
diagnosed the veteran as suffering from major depression with 
episodic psychotic features in partial remission.  

In May 1995, the RO assigned a 100 percent schedular 
evaluation for the service-connected psychiatric disability.  

In February 1997, the veteran underwent another VA 
examination when it was noted that he took Prozac and Haldol.  
The examiner diagnosed him as having major depression.  

The records from Memorial Hospital, dated in January 1998, 
diagnosed a mass in the body of the pancreas, which was 
suspect for carcinoma and was associated with multiple 
hepatic abnormalities suspicious for metastases.  

In a February 1998 letter, Dr. David Smith discussed the 
veteran's treatment and noted that all efforts at that point 
were meant to be palliative and to improve his quality of 
life.  

On February [redacted], 1998, the veteran passed away.  The death 
certificate lists the cause of death to be respiratory 
failure due to acute myocardial infarction, due to acute 
renal failure, due to metastatic pancreatic cancer.  
Congestive heart failure was listed as an other significant 
contributing condition to the veteran's death.  

In a September 1998 letter, Dr. Nobel stated that there was a 
suggestive connection between the mood stabilizer, Depakote, 
which the veteran began taking in November 1996, and 
pancreatic cancer.  Furthermore, she reported that Depakote 
was known occasionally to cause pancreatitis, which was a 
known precursor to pancreatic cancer.  

Dr. Nobel attached information from the Physician's Desk 
Reference about the connection between Depakote and 
pancreatitis and, in closing, stated that any "text book of 
medicine will affirm the possibility of the pancreatitis 
leading to cancer."  

In a February 1999 opinion, the Deputy Director Managed Care, 
Maryland VA Health Care System, stated that Depakote was 
known to cause occasional episodes of acute pancreatitis, 
that neither acute nor chronic pancreatitis was a risk factor 
or a cause of pancreatic cancer, and that the Chief of 
Gastroenterology at the Baltimore VA Medical Center was in 
agreement that neither acute nor chronic pancreatitis was a 
cause of pancreatic cancer.  

In a June 1999 letter to Dr. Nobel from Abbott Laboratories, 
Pharmaceutical Products Division, a Medical Information 
Specialist and a Medical Director reported that acute 
pancreatitis including fatalities had been reported 
coincident with valproate therapy.  Furthermore, they stated 
that a cause and effect relationship had not been established 
and that a review of the medical literature had identified 
cases of pancreatitis associated with valproate therapy.  

Likewise, the letter stated that from published literature, 
pancreatitis tended to occur early after valproate therapy 
and about half of the reported cases developed within the 
first three months of treatment.  More than two thirds of the 
cases resulted within the first year of valproate therapy.  

In addition, it was noted that pancreatitis had been observed 
during the administration of valproate monotherapy and in 
combination with other drugs; thus, the role of concurrent 
antiepileptic agents was difficulty to evaluate.  

In November 2000, Dr. Nobel attached a drug warning from 
Abbott Laboratories and stated that the company had recently 
affirmed a connection between life threatening pancreatitis 
and Depakote.  

The attachment from Abbott reported that, although there had 
been no increase in the reported rate of pancreatitis 
associated with valproate use, based on discussions with the 
Food and Drug Administration, the labeling had been revised 
to provide additional information regarding pancreatitis.  

In October 2002, the Deputy Director, The Cancer Institute of 
New Jersey, Professor of Medicine, UMDNJ/Robert Wood Johnson 
Medical School, provided an Independent Medical Expert 
opinion regarding the veteran's use of Depakote and the 
subsequent development of his fatal pancreatic cancer.  

The Independent Medical Expert described the veteran's 
medical history in detail and referenced the opinions already 
of record.  She stated that the discrepancies between Drs. 
Nobel and Marshall in their opinions regarding the 
relationship of Depakote pancreatitis or the relationship 
between pancreatitis and pancreatic cancer might have been 
due to differences in knowledge base or, alternatively, 
differences in evaluation and interpretation of literature.  

The Independent Medical Expert stated, however, that it was 
clear that Depakote was associated with pancreatitis and that 
pancreatitis resulting from Depakote use could, and had, 
resulted in death.  

Furthermore, the Independent Medical Expert stated that 
pancreatitis was a known risk factor for the development of 
pancreatic cancer.  Finally, it was opined that Depakote had 
been described as causing life threatening multi-organ 
failure and might well have contributed to this veteran's 
demise.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the appellant has had an opportunity to submit 
evidence to support her claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
appellant's claim without further developing the claim, as 
the requirements of the new law and regulations have 
essentially been satisfied.  

In this regard, by virtue of the March 1999 Statement of the 
Case and June 2001 Supplemental Statement of the Case, the 
appellant and her representative have been advised of the law 
and regulations governing her claim, and have been given 
notice of the information, medical evidence and/or lay 
evidence necessary to substantiate the claim.  

Furthermore, the Board remanded this case in September 2000 
for further development, to include obtaining treatment 
records.  Likewise, the Board obtained an independent medical 
opinion to determine a possible relationship between the 
veteran's death and his service-connected disability.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the appellant; in fact, it 
appears that all available evidence identified by her has 
been obtained and associated with the claims folder.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, given the favorable action taken hereinbelow, 
adjudication of this appeal, without another remand to the RO 
for specific consideration of the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The appellant contends that the veteran's death was related 
to the use of Depakote that was prescribed to treat his 
service-connected psychiatric disability.  Particularly, she 
claims that the taking of Depakote caused pancreatitis, which 
was a known precursor to the development of pancreatic 
cancer.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (2002).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singularly or with some other condition be the immediate 
or underlying cause, or be etiologically related thereto.  A 
contributory cause of death is one that is inherently not 
related to the principal cause.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2002).  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.  

Although there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.  

After carefully reviewing the record, the Board finds that 
the evidence in this case is in relative equipoise as to 
whether the use of Depakote in treatment of the service-
connected psychiatric disability contributed substantially or 
materially in producing the veteran's death.  

Although a VA physician has opined that neither acute nor 
chronic pancreatitis was a risk factor or a cause of 
pancreatic cancer, the overall evidence demonstrates that the 
use of Depakote as likely as not caused or contributed in the 
development of the veteran's pancreatic cancer that has been 
identified as a contributory cause in his demise.  

Specifically, the veteran's private physician Dr. Nobel 
stated that there was a suggestive connection between the use 
of the mood stabilizer, Depakote, which the veteran began 
taking in November 1996, and the development of pancreatic 
cancer.  Furthermore, she reported that Depakote was known 
occasionally to cause pancreatitis, which was a known 
precursor to pancreatic cancer.  

Furthermore, the June 1999 letter from Abbott Laboratories 
reported that acute pancreatitis including fatalities had 
been reported coincident with valproate therapy.  They also 
stated that, while a cause and effect relationship had not 
been established, a review of the medical literature had 
identified cases of pancreatitis associated with valproate 
therapy.  

Most supportively, in October 2002, an Independent Medical 
Expert opinion regarding the veteran's use of Depakote and 
the subsequent development of pancreatic cancer stated that 
the discrepancies between Drs. Nobel and Marshall in their 
opinions regarding the relationship of Depakote pancreatitis 
or the relationship between pancreatitis and pancreatic 
cancer might have been due to differences in knowledge base 
or, alternatively, differences in evaluation and 
interpretation of literature.  

However, it was opined that Depakote was associated with 
pancreatitis and that pancreatitis resulting from Depakote 
use could, and had, resulted in death.  Furthermore, it was 
opined that pancreatitis was a known risk factor for the 
development of pancreatic cancer.  Finally, it was opined 
that Depakote had been described as causing life threatening 
multi-organ failure and might well have contributed to this 
veteran's demise.  

Thus, the Board concludes, by extending the benefit of the 
doubt to the appellant, that service connection for the cause 
of the veteran's death is warranted.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

